 

Exhibit 10.1

 

CUSTOMER AGREEMENT – THIRD AMENDMENT

This THIRD AMENDMENT TO THE CUSTOMER AGREEMENT (“Third Amendment”) is dated May
1, 2018 by and between Church & Dwight Co., Inc. (“C&D”) and Neoteric Cosmetics,
Inc. (“Customer”). Each a “Party”, together the “Parties”.

PREAMBLE

WHEREAS, C&D and Customer entered into a Customer Agreement, with an effective
date July 15, 2014 as amended on July 1, 2016 and July 17, 2017 (collectively
the “Agreement”);

WHEREAS, Customer wishes to continue to distribute certain C&D products; and

WHEREAS, C&D and Customer hereby mutually desire to amend the Agreement as
stated below.

The Parties hereby agree to amend the Agreement as follows effective as at the
Effective Date (as defined below):

 

1.

Section 2 – Term.

The Term of the Agreement is hereby renewed for a period of one (1) year from
January 1, 2019 and shall expire on December 31, 2019.

 

2.

Authorized Specialty Retailers List.

As of the Effective Date of this Third Amendment, the Authorized Specialty
Retailer List is deleted in its entirety and replaced with the revised
Authorized Specialty Retailer List to be delivered by C&D concurrently with the
execution of this Third Amendment.

 

3.

Effect of the Third Amendment.

In the event of any conflict between the terms set forth in this Third Amendment
and the terms of the Agreement, the terms in this Third Amendment shall
supersede and control as to the subject matter.  In all other respects, all
other terms and conditions of the Agreement shall remain in full force and
effect.  Capitalized terms used in this Third Amendment shall have the meaning
ascribed to them in the Agreement unless otherwise defined herein.

******************************Signature Block********************************

IN WITNESS WHEREOF, this Third Amendment is executed and effective as of the
last date written below (“Effective Date”) by the duly authorized
representatives of the Parties.

 

CHURCH & DWIGHT CO., INC.

 

NEOTERIC COSMETICS, INC.

 

 

 

 

 

By:

/s/ Gina Hall

 

By:

/s/ Mark Goldstein

Name:

Gina Hall

 

Name:

Mark Goldstein

Title:

VP Sales Non-Food

 

Title:

CEO

 

 

 

 

 

Date:

4/30/18

 

Date:

4/24/18

 

 